Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 1 of 8             PageID #: 54




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs

                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   Eve Nevada, LLC and Rambo V             )   Case No.: 1:20-cv-475-DKW-KJM
   Productions, Inc.                       )   (Copyright)
                                           )
                      Plaintiffs,          )   MEMORANDUM IN SUPPORT
       vs.                                 )   OF MOTION
                                           )
   DOES 1-16                               )
                                           )
                      Defendants.          )
                                           )
                                           )
                                           )
                                           )

                       MEMORANDUM IN SUPPORT OF MOTION

  I.     BACKGROUND

         Plaintiffs Eve Nevada, LLC and Rambo V Productions, Inc. (“Plaintiffs”)

  are the copyright owners of the copyright registrations for the screenplay

  (PAu003943693) and the motion picture (PA0002235557) in the Work Ava, and




  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 2 of 8             PageID #: 55




  the motion picture (PA2202971) in the Work Rambo V: Last Blood. See “Exhibit

  “3”) [Doc. #1-4] to the Complaint.

        As shown in Exhibit “1” to the Complaint, the Defendants DOES 1-16

  (“Defendants”) are BitTorrent users whose computers are interconnected with

  others and used for illegally copying and distributing Plaintiff Eve Nevada, LLC’s

  Work Ava to others. See Exhibit “1” [Doc. #1-2] to the Complaint, Complaint at

  ¶¶11, 79-84. Plaintiffs are suing the Defendants for using the Internet, specifically

  the BitTorrent file distribution network and the movie piracy website “RARBG”,

  to commit copyright infringement. See Complaint at ¶¶23, 28, 79-86.

        As the Defendants anonymously used the Internet to commit infringement,

  Plaintiffs only knows the Internet Protocol (“IP”) addresses and the times of the

  infringements as shown in Exhibit “1” of the Complaint. Based on pre-filing

  investigations, Defendants’ IP addresses were assigned by the Internet Service

  Provider (“ISP”) Verizon Wireless. See Exhibit “1” of the Complaint. Publicly

  available data allow Plaintiffs to identify the specific ISPs Defendants used and

  other information such as the city or area associated with the IP address. Publicly

  available data generally does not permit Plaintiffs to ascertain the identity of the

  subscriber or Defendants. However, the ISP has the records which tie the IP

  addresses used to infringe Plaintiffs’ rights to a specific party who contracted with




  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 3 of 8            PageID #: 56




  the ISP for service. Without this information, Plaintiffs likely cannot ascertain the

  identity of the Defendants nor pursue this lawsuit to protect its valuable copyrights.

        By this motion, Plaintiffs seek permission to serve a third-party subpoena on

  the ISP Verizon Wireless so that Defendants’ true identities may be ascertained. In

  other cases of this nature, this Court has allowed such early discovery. See e.g.,

  Hunter Killer Productions, Inc. v. Gerard Prado et al., Case No. 1:19-cv-00323-

  JAO-KJM, Doc. #10 (Order Granting Plaintiff’s Ex Parte Motion for Leave to

  Serve Third Party Subpoena Prior to A Rule 26(f) Conference), of July 3, 2019,

  Dallas Buyers Club, LLC v. Does 1 through 20, Case No. 1:14-cv-00330-SOM-

  RLP, Doc. # 10 (Order Granting Plaintiff’s Motion for Leave to Serve Third Party

  Subpoenas Prior to A Rule 26(f) Conference), filed on August 8, 2014. Plaintiffs

  respectfully request that a similar order be issued here.

  II.   ARGUMENT

        A.     Plaintiffs Should Be Permitted to Conduct Early Discovery

        Federal Rule of Civil Procedure 26(d)(1) authorizes a court to permit

  discovery before the Rule 26(f) conference upon a showing of “good cause” for the

  party’s need for expedited discovery. See, e.g., Renaud v. Gillick, No. 06-1304,

  2004 WL 98465, at *2-3 (W.D. Wash. Jan. 8, 2007) (analyzing the Ninth Circuit

  standard of “good cause” and cases permitting expedited discovery); Semitool, Inc.

  v. Tokyo Electron Am., Inc., 280 F.R.D. 273, 276 (N.D. Cal. 2002) (“Good cause



  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 4 of 8               PageID #: 57




  may be found where the need for expedited discovery, in consideration of the

  administration of justice, outweighs the prejudice to the responding party.”);

  Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal. 1999)

  (noting that courts have permitted “limited discovery to ensue after filing of the

  complaint to permit the plaintiff to learn the identifying facts necessary to permit

  service on the defendants”) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th

  Cir. 1980)).

        Factors considered by courts in determining whether to allow early

  discovery include: (1) whether plaintiff has made a prima facie showing of

  infringement; (2) whether plaintiff has identified the doe defendants with sufficient

  particularity; and, (3) whether the requested discovery is likely to lead to

  identifying information. See, e.g., Patrick Collins, Inc. v. Does 1-1219, 2010 WL

  5422569 at *2 (N.D. Cal. Dec. 28, 2010) (citations omitted); Dallas Buyers Club,

  LLC v. Does 1 through 20, U.S. District Court, District of Hawaii, Case No. 1:14-

  cv-00330-SOM-RLP, Doc. # 10, p.3. All of these factors are satisfied in this case.

        With respect to the first factor, Plaintiffs have made a prima facie case of

  copyright infringement. Plaintiffs have alleged that it owns and registered the

  copyright of the subject Works, that the Defendants reproduced and distributed at

  least one of the Works, and that Plaintiffs have suffered resulting damage. With

  respect to its claim for contributory copyright infringement, Plaintiffs have alleged



  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 5 of 8              PageID #: 58




  that Defendants, by participating in the file-sharing, caused or contributed to the

  direct infringement by others. See Ellison v. Robertson, 357 F.3d 1072, 1076 (9th

  Cir. 2004). In Cobbler Nevada, LLC v. Gonzales, the Ninth Circuit concluded that

  a bare allegation that a defendant is the registered subscriber of an IP address

  associated with infringing activity is not sufficient to state a claim for direct or

  contributory infringement. See Cobbler Nevada, LLC v, Gonzales, 901 F.3d 1142,

  1144 (9th Cir. 2018). However, for purposes of conducting limited early

  discovery Plaintiffs’ claims are sufficient. See ME2 Prods., Inc., v. Pumaras, No.

  CV 17-00078 SOM/RLP, 2017 WL 4707015, at pgs. 2-3 (D. Haw. Oct. 19, 2017)

  (holding that similar allegations were sufficient to state a claim for copyright

  infringement). Moreover, Plaintiffs have alleged more than a “bare allegation”.

  For example, Plaintiffs have alleged that Defendants registered for an account on

  the movie piracy website “RARBG” using an email address or installed a

  BitTorrent Client application on their device that retrieved torrent files from the

  movie piracy website “RARBG”. See Complaint at ¶23.

        Second, Plaintiffs have identified the Defendants with as much specificity as

  was available to it. Exhibit “1” to Plaintiffs’ Complaint lists the IP addresses of

  the Defendants, the dates of the alleged infringements, the names of the infringing

  files, the ISPs that assigned each IP address, and that Defendants are located in

  Hawaii.



  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 6 of 8            PageID #: 59




        Finally, the early discovery requested by Plaintiffs is likely to reveal

  identifying information that will allow Plaintiffs to identify and serve process on

  the Defendants DOES 1-16.

        Accordingly, Plaintiffs submit that it has shown good cause to allow it to

  conduct early discovery as requested.

        B.     Suggested Parameters for Early Discovery

        Plaintiffs request that the early discovery be allowed in the same fashion as

  this Court has previously permitted in similar cases such as in Hunter Killer

  Productions, Inc. v. Gerard Prado et al., U.S. District Court, District of Hawaii,

  Case No. 1:19-cv-00323-JAO-KJM, Doc. # 10, pp.6-7. For example, in Dallas

  Buyers Club, LLC v. Does 1 through 20, U.S. District Court, District of Hawaii,

  Case No. 1:14-cv-00330-SOM-RLP, Doc. # 10, pp.5-7, the Court allowed leave to

  file third-party subpoenas upon the following conditions:

        1. Plaintiff is allowed to serve Rule 45 subpoenas on Time Warner Cable
        and Hawaiian Telecom to obtain the name and address of each subscriber
        associated with the IP addresses on the dates indicated in Exhibit 1 to the
        Complaint.

        2. Plaintiff shall serve a copy of this Order with any subpoenas issued
        pursuant to this Order.

        3. The subpoenas authorized by this Order shall be deemed appropriate court
        orders under 47 U.S.C. § 551.

        4. Time Warner Cable and Hawaiian Telecom shall have 30 days from the
        date of service upon them to serve the subscribers of the IP addresses with a
        copy of the subpoenas and a copy of this Order. Time Warner Cable and

  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 7 of 8               PageID #: 60




        Hawaiian Telecom may serve the subscribers by any reasonable means,
        including written notice sent to the subscriber’s last known address via first
        class mail.

        5. The subscribers shall have 30 days from the date of service upon them to
        file any motions in this court contesting the subpoena. If that 30-day period
        lapses without a subscriber contesting the subpoena, Time Warner Cable and
        Hawaiian Telecom shall have 10 days to produce the information responsive
        to the subpoena to Plaintiff.

        6. After Time Warner Cable and Hawaiian Telecom are properly served with
        Rule 45 subpoenas as detailed above, Time Warner Cable and Hawaiian
        Telecom shall preserve all subpoenaed information pending the delivery of
        such information to Plaintiff or the resolution of a timely filed and granted
        motion to quash the subpoena with respect to such information.

        7. Any information disclosed to Plaintiff in response to a subpoena may be
        used by Plaintiff solely for the purpose of protecting its rights under the
        Copyright Act, 17 U.S.C. § 101, et seq.

        Given the similar nature of this case, Plaintiffs submit that an order

  containing the same conditions be entered.

        C.      There is good cause to extend the deadline to serve the

  Defendants.

        If this Motion for early discovery is granted, Plaintiffs may not receive the

  identities of Defendants until 70 days from when the subpoena is served on the ISP

  and after the date of grant of the Motion. Plaintiff would only have less than 20

  days to investigate the identities provided by the ISP and seek leave of this Court

  to amend the complaint to name the Defendants. Accordingly, Plaintiffs




  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 7-1 Filed 11/05/20 Page 8 of 8            PageID #: 61




  respectfully request that they be given an additional 90 days – i.e., up to and

  including May 3, 2021 – to serve the Defendants in this case.

  III.   CONCLUSION

         For the foregoing reasons, the Plaintiffs request that this Court grant leave

  to the Plaintiffs to issue a Rule 45 subpoena to the Defendants DOES 1-16’s ISP,

  Verizon Wireless and extend the deadline to serve the Defendants for an additional

  90 days.

         DATED: Kailua-Kona, Hawaii, November 5, 2020.


                                   CULPEPPER IP, LLLC


                                   /s/ Kerry S. Culpepper
                                   Kerry S. Culpepper
                                   Attorney for Plaintiffs




  20-032C 20-cv-475
